Citation Nr: 0723608	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right hand 
injury.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in April 
2007.  The transcript has been obtained and associated with 
the claims folder.

The claim of entitlement to service connection for a right 
hand injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The preponderance of the evidence is against a finding 
that the veteran currently suffers from PTSD related to his 
period of military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  The veteran was 
notified of the evidence necessary to establish a disability 
rating and effective date in April 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, to 
include those raised at the April 2007 Travel Board hearing; 
service medical records; VA outpatient treatment records; 
reports of VA examinations; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he contends that he 
thinks about battles he fought in Korea and has dreams of 
"the stress" of service.  The veteran did not submit a 
stressor statement, but did elaborate at his March 2005 VA 
examination that he participated in battles at the Chosin 
Reservoir, witnessed fire fights, was subject to mortar 
attacks, and saw others killed and wounded.  His DD 214 
reveals he was awarded the Purple Heart and thus, a valid 
stressor is conceded.  However, the record does not contain a 
confirmed diagnosis of PTSD. 

In this regard, the veteran was afforded a VA examination in 
March 2005.  The veteran's claims file was reviewed and a 
complete military and post-military history was taken.  The 
examiner noted the veteran was vague as to the details of his 
stressors and did not show significant emotional distress 
during the examination.  The examiner found the veteran met 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), criteria for PTSD as required by 38 C.F.R. Part 4, § 
4.130, regarding combat experiences; however, he did not meet 
the symptom criteria for PTSD.  The veteran denied 
significant problems with intrusive memories of war or 
triggers.  He did not have any avoidance behavior.  He denied 
hyperstartle response, concentration problems, anger, or 
irritability.  A diagnosis of PTSD was not rendered.  The 
examiner concluded the veteran was doing quite well 
emotionally, got along well with his wife and children, and 
had numerous social relationships and leisure pursuits.  

Similarly, VA outpatient treatment records were devoid of 
complaints, treatment, or diagnoses of PTSD.  To the extent 
that the veteran or his representative opines that he meets 
the criteria for a diagnosis of PTSD, as laymen, neither the 
veteran nor his representative are competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran 
testified that no doctor has diagnosed him with PTSD and that 
he is not treated for the condition.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veterans' benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  Thus, as the veteran has not been diagnosed 
with PTSD, the claim for service connection for PTSD must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran has also filed a claim of entitlement to service 
connection for a right hand injury.  A determination has been 
made that additional evidentiary development is necessary 
prior to rendering a determination on the merits of the 
claim.  Accordingly, further appellate consideration will be 
deferred on this claim and remanded for action as described 
below.

The Board finds that a remand for a VA examination is 
necessary prior to appellate disposition of the claim.  In 
this regard, the veteran contends that he sustained an injury 
to his right hand from either mortar rounds or shell 
fragments during battle in the Korean War.  The veteran 
indicates that he did not receive treatment in service for 
his hand injury and service medical records confirm this 
statement.  

The veteran received a Purple Heart, although the record is 
not clear on what basis the award was made.

In the case of a veteran who engaged in combat with the 
enemy, VA must accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  See 
38 U.S.C. § 1154(b).  However, section 1154(b) only serves to 
lighten the evidentiary requirement for showing service 
incurrence of an injury or disease; it does not lighten the 
evidentiary requirements for competent evidence demonstrating 
present disability or a nexus between present disability and 
some remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997).

During a June 2005 VA Cold Injury Protocol Examination, no 
scars of the right hand were found.  However, subsequent VA 
outpatient treatment records dated in October 2005 found 
evidence of a scar on the right hand.  The veteran testified 
in April 2007 that he had a two inch scar at a 45 degree 
angle.  Thus, there appears to be some conflict in the record 
as to whether there are any current residuals of a right hand 
injury, to include scarring.  Upon remand the veteran must be 
afforded a VA scar examination to resolve said conflict.  
38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled are required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction an original claim, the 
claim shall be rated based on the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for a VA scar 
examination of the veteran to determine 
the nature of the scar on the right hand 
and whether such is related to service.  
The examiner must review the entire 
claims file in conjunction with the 
examination.  All studies or tests deemed 
necessary should be conducted.  Following 
review of the claims file and examination 
of the veteran, the examiner should 
describe in detail any scar of the right 
hand found to be present.  If a scar is 
present, the examiner should indicate 
whether it is at least as likely as not 
(50 percent probability or greater) that 
such scar resulted from a mortar round or 
shell fragments in service.  The examiner 
also should provide complete rationale 
for all conclusions reached.

2.  Thereafter, after the completion of 
any indicated additional development, the 
AOJ should readjudicate the claim for 
service connection for a right hand 
injury.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


